[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 594
                            STATEMENT
The amended alternative writ of mandamus filed herein contains the following: "WHEREAS, * * * it was alleged that:
"`On May 31st, 1935, the Senate and House of Representatives adopted Concurrent Resolution No. 30 of the 1935 Session of the Florida Legislature; that said Resolution appears on page 1498 of the 1935 House Journal and on page 1088 of the 1935 Senate Journal, and said Resolution provides that said respondents, the Chief Clerk of the House of Representatives and the Secretary of the Senate, are authorized and directed to correct and revise the respective Journals of the House and of the Senate for the last three days of the legislative session, to the end that the said Journals as finally incorporated into the bound volumes *Page 595 
may present a truthful and accurate account of the proceedings of the two Houses.
"Relator alleges that, by virtue of the legal duty imposed on the said Chief Clerk of the House and Secretary of the Senate, respondents herein, and by virtue of said Concurrent Resolution No. 30, it became and was and is now the duty of the said respondent Starry and the said respondent Davis, to comply with said Concurrent Resolution No. 30 and to correct and revise their respective Journals so as to present truthfully and accurately the proceedings of said Legislature; that said respondents have not truthfully and accurately kept said Journals, but, on the contrary, have included therein the false statements that the said Legislature adjourned at twelve o'clock noon in the daytime on May 31st, 1935; that said alleged Senate Bill No. 4, Chapter 17,085, General Laws of Florida, was engrossed, enrolled, and signed by the respective officers of the House and Senate and presented to and approved by the Governor on May 31st, 1935. Relator alleges that said enrolled bill was never legally signed for the reasons hereinafter set forth and, therefore, it became and was the duty of said respondents to expunge their respective signatures therefrom and to expunge from said Journals the false statement above mentioned. Nevertheless, each of said respondents, Starry and Davis respectively, have failed and refused and still fail and refuse so to do.
"Relator further alleges that, for the purpose of correcting and revising said respective Journals and said enrolled bill, it became and was the duty of the respondent, R.A. Gray, Secretary of State, to permit said respondents, Starry and Davis, to have access to and to deliver possession of said Journals and of said enrolled bill respectively, to said Starry and Davis, until said Journals and said enrolled bill *Page 596 
could be corrected and revised. Nevertheless, the said Secretary of State has failed and still fails so to do.
"The said purported Journals of the said Senate and said House of Representatives for May 31st, 1935, as so prepared and published by the said Davis and the said Starry as Secretary and Chief Clerk as aforesaid, are false and untrue in this:
"(1) The Legislature of the State of Florida did not adjournsine die at twelve o'clock in the daytime on May 31st, 1935, but, on the contrary, the said Legislature of the State of Florida was adjourned sine die, by operation of law, at twelve o'clock midnight on May 31st, 1935, and was not thereafter reconvened or called into extra session as provided by law.
"(2) That said alleged Chapter 17085 was not, in fact, engrossed, enrolled, signed, presented, and approved, as it purports to be, on May 31st, 1935, but, on the contrary, the said alleged Act was not engrossed, was not enrolled, was not signed by the President of the Senate of the State of Florida and the said Secretary of the said Senate, was not signed by the Speaker of the House of Representatives of the State of Florida and was not signed by the said Chief Clerk of the House of Representatives of the State of Florida, and was not presented to the Governor before twelve o'clock midnight on May 31st, 1935, but the same was so signed and presented after nine o'clock A.M., on Saturday, June 1st, 1935.
"That Article 3, Section 2, of the Constitution of Florida requires all regular sessions of the Florida Legislature to commence on the first Tuesday after the first Monday in April of each odd numbered year, and that in accordance therewith the regular 1935 Session of the Florida Legislature duly and legally commenced on April 2d 1935, the *Page 597 
same being the first Tuesday after the first Monday in April, A.D. 1935; that said Article 3, Section 2, of the Constitution of Florida limits all regular sessions of the Legislature to sixty days, and that, accordingly, the regular 1935 Session of the Florida Legislature legally ended on May 31st, 1935.
"That Article 3, Section 17, of the Constitution of Florida requires that all bills passed by the Florida Legislature shall be signed by the presiding officer of the respective Houses and by the Secretary of the Senate, and by the Clerk of the House of Representatives, and that this provision of the Constitution as interpreted and defined by this Honorable Court requires such signatures to be affixed to any and all enrolled bills prior to the end of the legislative session.
"Relator alleges that the above provision, as so interpreted by this Court, made it mandatory for the Speaker and the Clerk of the House of Representatives, and the President and the Secretary of the Senate, to affix their respective signatures to the enrolled bill known as Senate Bill No. 4, Chapter 17085, of the General Laws of Florida for 1935, prior to the end of the last day of the 1935 Session of the Legislature, said last day being May 31st, A.D. 1935.
"Relator alleges that said enrolled bill known as Senate Bill No. 4, Chapter 17085, of the General Laws of Florida for 1935, was not signed by the above officers or any of them prior to the end of the 1935 regular session of the Legislature, and that said enrolled bill known as Senate Bill No. 4, Chapter 17085, of the General Laws of Florida, for 1935, was signed by all of the above named officials subsequent to nine o'clock A.M., Saturday, June 1st, A.D. *Page 598 
1935, and that, accordingly, said purported Act never became a law.
"By reason of the said failure of the said Davis and the said Starry, as Secretary and Chief Clerk respectively, accurately and truthfully to correct and revise said Journals, your petitioner is about to be ousted from his said office because the State of Florida, on the relation of its Attorney General, has obtained a writ of quo warranto against your petitioner in this court wherein it is charged that, because of the alleged passage of said Act, Chapter 17085, your petitioner's said office has been abolished, and said court in said action has held that your petitioner can not show in answer to said writ that the said purported Journals of said Houses for May 31st, 1935, are false and untrue, unless the same are corrected by appropriate proceedings.
"Relator further alleges that the action of said respondents, Robt. W. Davis as Secretary of the Florida Senate, 1935 Session of the Legislature, and Waldon G. Starry as Chief Clerk of the House of Representatives, 1935 Session of the Legislature, respectively, in refusing to comply with said Concurrent Resolution No. 30 to make said Senate and House Journals present a truthful and accurate account of the proceedings of the two Houses for the last three days of the Legislative Session of 1935 insofar as the same applies to said Senate Bill No. 4, and respectively to expunge from the respective House and Senate Journals of 1935 each and every statement that said Senate Bill No. 4, known as Chapter 17086, General Laws of Florida, 1935, was enrolled and presented to the Speaker, the Chief Clerk of the House of Representatives, the President, and the Secretary of the Senate, on May 31st, 1935, for their signatures; that said officers signed said bill on May 31st, *Page 599 
1935; that said bill was presented to the Governor on May 31st, 1935, for his approval on May 31st, 1935, and in refusing to correct said Journals and said enrolled bill so that the same speak the truth as to the true date that said bill was so signed, is in violation of their duty and is in violation and prejudicial to the private legal rights of your relator, and that said Senate Bill No. 4, known as Chapter 17085, General Laws of Florida, 1935, is invalid, unconstitutional, and of no effect, because the enrolling of the bill, the signing of the bill by the officers of the House and of the Senate, and the presentation thereof to the Governor, took place after said Florida Legislature for 1935, wasfunctus officio (in accordance with Article III, Sections 2 and 28, Constitution of Florida), and without jurisdiction to take such legislative steps mandatorily required by Article III, Section 17, of the Constitution of Florida, in order to make said bill a valid law, and that your relator has no remedy save in the present application to this Honorable Court?"
"NOW, THEREFORE, we, being willing that full and speedy justice shall be done in the premises, so command you, Robt. W. Davis, as Secretary of Florida Senate, 1935 Session of the Legislature, and Weldon G. Starry, as Chief Clerk of the House of Representatives, State of Florida, 1935, Session of the Legislature, to comply with said Senate and House Concurrent Resolution No. 30, to make said Senate and House Journals present a truthful and accurate account of the proceedings of the said House and Senate for the last three days of the Legislative Session for 1935, as far as the same applies to Senate Bill No. 4, Chapter 17085, General Laws of Florida, 1935, and that said Weldon G. Starry expunge from the House Journal the Statement that said Senate Bill No. 4, was duly signed by the Speaker *Page 600 
and Chief Clerk of the House of Representatives in open session and ordered referred to the chairman of the committee on enrolled bills on the part of the House of Representatives, to be conveyed to the Senate for the signatures of the President and the Secretary thereof, and that said Robt. W. Davis, as aforesaid, expunge from the Senate Journal the statements that said Senate Bill No. 4 was duly signed by the President and Secretary of the Senate in open session and ordered referred to the joint committee on enrolled bills on the part of the Senate, to be conveyed to the Governor for his approval on said day; and that said Weldon G. Starry, the Chief Clerk of said House, and Robt. W. Davis, Secretary of the Senate of the State of Florida, expunge from said House Journal and said Senate Journal respectively of May 31, 1935, all other matters and things which show that the said Senate Bill No. 4 was signed by said respective officers of the House and Senate and presented to the Governor on May 31, 1935, and that said respondents, Weldon G. Starry as aforesaid, and Robt. W. Davis as aforesaid, expunge from the enrolled bill the fact that said bill was signed by the said respondents, the President of the Senate and the Speaker of the House, and presented to the Governor for his approval on May 31st, 1935; and commanding R.A. Gray, as Secretary of State of the State of Florida, to permit said respondents, Waldon G. Starry and Robt. W. Davis, access to or to deliver possession of said House and Senate Journals and said enrolled bill, respectively, to the said Waldon G. Starry and Robt. W. Davis, so that the same can be corrected and revised as prayed, or that, in default thereof, you do appear before this Court at the court room on the 14th day of February, A.D. 1936, and show cause why you refuse so to do and have you then and there this Writ." *Page 601 
The Resolution referred to is as follows:
               "HOUSE CONCURRENT RESOLUTION NO. 30
"BE IT RESOLVED by the House of Representatives of the state of Florida, the Senate concurring:
"That the Chief Clerk of the House of Representatives and the Secretary of the Senate be, and they are hereby authorized and directed to correct and revise the respective Journals of the Senate and the House of Representatives for the last three days of the Legislative Session, to the end that the said Journals, as finally incorporated into the bound volumes, may present a truthful and accurate account of the proceedings of the two Houses; and be it further
"RESOLVED, by the House of Representatives, the Senate concurring, that the Chief Clerk of the House of Representatives and the Secretary of the Senate be, and they are hereby further authorized and directed to prepare and cause to be printed with the bound volumes of the Journals of their respective Houses an errata sheet which shall note any errors of form and substance in the said bound volumes covering the period of the entire session of 1935, and that said errata sheet, when so made, attached and printed in connection with the bound Journals shall be and become a part thereof as a record of the history and proceedings of the regular Session of the Legislature of 1935."
The respondents filed a motion to quash the amended alternative writ. Among the grounds of the motion are the following:
"27. It is not alleged that Senate Bill No. 4 was not in fact filed in the office of the Secretary of State, before twelve o'clock midnight on May 31st, 1935. *Page 602 
"28. The Governor of the State of Florida is a necessary party. * * *
"30. It affirmatively appears from the records in the office of the Secretary of State, of which the Court takes judicial notice, that Senate Bill No. 4, Acts of the Legislature of 1935, was deposited in the office of the Secretary of State on May 31st, 1935, and this fact is not denied by the alternative writ.
"31. The Legislature has the right to remain in session a reasonable time after the expiration of the sixty day period provided by the Constitution, in which to have all bills which were passed during the constitutional period enrolled and signed by the presiding officers of the respective Houses, and by the Secretary of the Senate and Clerk of the House of Representatives, and presented to the Governor."
Predicated on the motion to quash, counsel for the respondents state, with an omitted question, the following:
"Question No. 2. Is it sufficient for amended alternative writ to allege merely that Senate Bill No. 4 was not enrolled, signed by Legislative officials and presented to the Governor before 12 o'clock midnight on May 31st, 1935, when sixty day period for passing bills ended?
"Question No. 3. Is there any inconsistency between the Legislative Journals and the photostatic copy of enrolled bill that is attached to answer of Secretary of State, R.A. Gray, with respect to date of its passage?"
At the argument counsel exhibited a filed photostatic copy of the endorsements, signatures and dates appearing on the enrolled Senate Bill No. 4 on file in the office of the Secretary of State, the legal custodian of the enrolled bill, of which bill this Court takes judicial notice.
A copy of such endorsements follows: *Page 603 
                       "SENATE BILL NO. 4
"Passed the Senate this 24th day of May, A.D. 1935.
"WM. C. HODGES  "President of the Senate.
"ROBT. W. DAVIS  "Secretary of the Senate.
"Passed the House of Representatives this 30th day of May, A.D. 1935.
"W.B. BISHOP.  "Speaker of the House of Representatives
"WELDON G. STARRY  "Chief Clerk of the House of Representatives
"Examined and found correctly enrolled.
"F.P. PARKER  "Chairman of Committee on Enrolled Bills
"I certify that this Act originated in the Senate.
"ROBT. W. DAVIS  "Secretary of the Senate
"IDA B. STEPHENS  "Enrolling Secretary of the Senate
"Approved this 31st day of May, A.D. 1935.
"DAVID SHOLTZ  Governor
"FILED IN OFFICE SECRETARY OF STATE, OF THE STATE OF FLORIDA, THIS 31 DAY OF MAY, A.D. 1935.
"R.A. GRAY  "Secretary of State.
"By E.C." *Page 604 
Legislative rules, and not the Constitution, regulate the engrossing and the enrolling of legislative bills. See also Section 98 (82) C.G.L. Ordinarily the bill as introduced, or a substitute therefor, is used in actions taken thereon in each House, and appropriate endorsements are made on the bill. As amendments to the bill are adopted, they are engrossed and attached to the bill. After a bill has been passed by both Houses and all the amendments thereto proposed by either House have been duly adopted or rejected, the bill as introduced with the engrossed adopted amendments thereto is enrolled with the amendments incorporated therein. The enrolled bill is signed by the legislative officers. It is then presented to the Governor. If he approves it, he signs it and it is then filed in the office of the Secretary of State.
By Section 1 of Article III of the Constitution, the legislative authority of this State is vested in the Senate and House of Representatives as the Legislature of the State of Florida, and such legislative authority is required to be exercised during the periods of biennial regular sessions fixed by the Constitution, or during special sessions convened by Executive Proclamation.
"Regular sessions of the Legislature may extend to sixty days, but no special session convened by the Governor shall exceed twenty days." Sec. 2.
"Each House shall keep a Journal of its own proceedings, which shall be published." Sec. 12.
"Any bill may originate in either House of the Legislature, and after being passed in one House may be amended in the other." Sec. 14.
"Every bill shall be read by its sections on second reading and on its final passage * * *. The vote on the final *Page 605 
passage of every bill shall be taken by yeas and nays, to be entered on the Journal of each House." Sec. 17.
"The `final passage' of a bill, within the meaning of the provisions of the Constitution of 1885 (Section 17, Article III) relating to the vote on the final passage of bills being taken by yeas and nays and entered upon the Journals of the Legislature, means the vote in each House which adopts the bill, after it has passed its first and second readings and after it has been read again for the purpose of being put upon its passage, and it is not required that a bill passed in one House and amended and passed in the other shall be read three times in the House originating the bill before it concurs in the amendments proposed by the other; nor is it required that the vote on the adoption of such amendments be taken by yeas and nays and entered on the Journal." State v. Dillon, 42 Fla. 95, 28 So. 781; State, ex rel.
Lane Drug Stores, Inc., v. Simpson, 122 Fla. 670, 166 So. 262; State, ex rel. X-Cel Stores, v. Lee, 122 Fla. 685, 166 So. 568.
"All bills * * * passed" by the Legislature "shall be signed by the presiding officer of the respective Houses and by the Secretary of the Senate and the Clerk of the House of Representatives." Sec. 17.
All previous constitutions of the State contained provisions similar to the last quotation. Sec. 16, Art. IV, Constitution of 1838; Sec. 16, Art. IV, Constitution of 1861; Sec. 15, Art. IV, Constitution of 1865; Sec. 15, Art. IV, Constitution of 1868.
"Every bill that may have passed the Legislature shall, before becoming a law, be presented to the Governor; if he approves it, he shall sign it." Sec. 28, Art. III, Constitution of 1885.
The Legislative Journals show the due passage of Senate *Page 606 
Bill No. 4 by each House of the Legislature, and such due passage is not here questioned or denied. Senate Bill No. 4, passed the Senate by a recorded vote of 38 to 0 on May 24th, and passed the House by a vote of 75 to 3 on May 30th, 1935. The Legislative Journals also show that Senate Bill No. 4 was on May 31st, 1935, enrolled and signed by the legislative officers and then referred to the legislative committee to be presented to the Governor, and that the bill was presented to the Governor by the committee on May 31st, 1935; and the enrolled bill signed by the legislative officers shows it was approved by the Governor and filed in the office of the Secretary of State on May 31st, 1935. Senate Bill No. 4 has been officially published as Chapter 17085 of the laws of Florida.
As against the Executive record showing the approval of the bill by the Governor on May 31st, 1935, the amended alternative writ alleges:
"That said alleged Chapter 17085 was not in fact engrossed, enrolled, signed, presented, and approved, as it purports to be, on May 31st, 1936, but that on the contrary, the said alleged Act was not engrossed, was not enrolled, was not signed by the" legislative officers, "and was not presented to the Governor before twelve o'clock midnight on May 31st, 1935, but the same was so signed and presented after nine o'clock A.M. on Saturday, June 1st, 1935."
The Executive record of approval of the bill shows the enrolled bill on file in the office of the Secretary of State was approved by the Governor on May 31st, 1935. The entries in the legislative Journals are in accord with the executive record of the approval of Senate Bill No. 4, by the Governor, May 31st, 1935. The Executive record of the Governor's approval of the signed, enrolled bill on May 31st, *Page 607 
1935, shows the bill must have been signed and presented to the Governor on May 31st, 1935.
The allegations of the amended alternative writ that the bill was not enrolled and was not signed by the legislative officers "and was not presented to the Governor" until after May 31st, 1935, is contrary to the executive record showing the approval of the bill by the Governor on May 31st, 1935. The Governor is not a party to this action and there is no allegation of fraud or misconduct of any nature. See Amos v. Gunn, 84 Fla. 285, 345, 94 So. 615, 635.
The words, "signed by the legislative officers" as used in this statement and in the opinion herein, have reference to the President and Secretary of the Senate and the Speaker and Clerk of the House of Representatives, who are required by the Constitution to sign all bills passed by the Legislature. Sec. 17, Art. III. See also Sec. 6, Art. III, Constitution.
This is a mandamus proceeding ancillary to a quo warranto action brought by the Attorney General of Florida to test the legal right of Hon. Uly O. Thompson to continue to exercise the power and duties of a Circuit Judge of the Eleventh Judicial Circuit of Florida, notwithstanding the enactment of Senate Bill No. 4, now published as Chapter 17085, Laws of Florida, 1935. See State, ex rel. Landis, v. Thompson, 120 Fla. 860, 163 So. 270; State, ex rel. Landis, v. Thompson, 121 Fla. 561, 164 So. 192. The original alternative writ of mandamus in this case was quashed with leave to amend. State, ex rel. Thompson, v. Davis, Secy. Senate, et al., 122 Fla. 425, 165 So. 379. Senate Bill No. 4, Chapter 17085, Acts of 1935, provides for re-circuiting the State of Florida into Judicial Circuits under Section 45 of Article V of the Constitution, adopted in 1934. The due passage
by the Legislature of *Page 608 
Senate Bill No. 4, and its operation as Chapter 17085, Laws of Florida, 1956, have been adjudicated in State, ex rel. v. Thompson, 120 Fla. 860, 163 So. 270. See also State, ex rel.
X-Cel Stores, Inc., v. Lee, 122 Fla. 685, 166 So. 568; State, exrel. X-Cel Stores, Inc., v. Lee, 122 Fla. 670, 166 So. 262, text 263; State, ex rel., v. Bird and Viney, 120 Fla. 780,163 So. 248.
In this mandamus action it is sought to show that the legislative Journal entries made by the respondents Robert W. Davis, Secretary of the Senate, and Waldon G. Starry, Clerk of the House, purporting to record the proceedings of the last day of the regular legislative session of 1935, are not correct and truthful entries wherein such Journal entries purport to show that Senate Bill No. 4, Chapter 17085, Acts of 1935, was signed by the Legislative officers and was presented to the Governor on May 31st, 1935, the last day of the regular session; and to show that Senate Bill No. 4 was not signed by the legislative officers and was not presented to the Governor until after nine o'clock A.M., Saturday, June 1, 1935, which time was subsequent to the expiration of the sixty days during which the Legislature could be in regular session. The constitutional limitation of sixty days for a regular session of the Legislature expired at midnight or twelve o'clock P.M., Friday, May 31st, 1935.
Matters herein discussed were not adjudicated in quashing the original alternative writ. State, ex rel. Thompson, v. Davis,122 Fla. 425, 165 So. 379.
It is contended that the Constitution requires all bills passed by the Legislature to be signed by the legislative officersduring the sixty day regular session and also requires the bills so signed to be presented to the Governor before the expiration of the sixty days limited by the Constitution *Page 609 
for a regular session of the Legislature; and that such signingand such presentation to the Governor during the sixty days of a regular session are essential to the validity as a law of a duly enacted legislative bill; and that Senate Bill No. 4 was not enrolled and signed by the legislative officers and was not presented to the Governor during the sixty day limitation of the regular session of the Legislature of 1935; Wherefore it is claimed that Senate Bill No. 4 never became a valid law to terminate, by the repeal of a then existing law, relator Thompson's right to continue as Circuit Judge in the Eleventh Judicial Circuit.
In the amended alternative writ of mandamus herein it is in substance alleged that the relator was in 1930 duly appointed, confirmed and commissioned a Judge of the Circuit Court for the Eleventh Judicial Circuit of the State of Florida; "that he has since that time exercised the franchises, functions, jurisdictions and powers of said office * * * and that, although the term of the commission" expired June 6, 1935, "he is now holding over and acting in pursuance of a continuing constitutional commission, and, by reason thereof, is exercising the functions, franchises, jurisdictions and powers as Circuit Judge of the Eleventh Judicial Circuit of Florida, because his successor has not been appointed by the Governor of the State of Florida and confirmed by the Senate of the State of Florida, as is provided by the Constitution and laws of the State of Florida."
In support of the claim of the relator herein that Senate Bill No. 4 never became a valid statute to repeal a prior law and thereby to terminate relator's right to continue in office, it is alleged in the amended alternative writ as copied in the statement, not that Senate Bill No. 4 was not duly passed by the Legislature before the end of the sixty day *Page 610 
period of the regular session, but that Senate Bill No. 4 was not enrolled, or signed by the Legislative officers, or presented to the Governor "before twelve o'clock midnight on May 31st, 1935, but the same was so signed and presented after nine o'clock A.M., on Saturday, June 1st, 1935." It is not specifically alleged that Senate Bill No. 4 was not approved by the Governor nor filed in the office of the Secretary of State, May 31st, 1935.
The allegations of the amended alternative writ in this case proceed upon the theory that the Constitution of this State requires all bills passed by the Legislature during a regular session of the Legislature, to be enrolled, signed by designated legislative officers, and presented to the Governor before the expiration of the expressly limited sixty day period of the regular session of the Legislature. It is not alleged that Senate Bill No. 4, the due passage of which by both Houses was completed on May 31st, 1935, was not signed by the legislative officers and presented to the Governor on that day or within a reasonable time thereafter, within the limitations stated in the case of State,ex rel. Cunningham, v. Davis, 123 Fla. 41, 166 So. 289, decided here February 25, 1936. The amended alternative writ was issued February 2, 1936, and was not further amended after the decision in the Cunningham case.
In support of the motion to quash the amended alternative writ it is argued by counsel for respondents that the writ should allege that Senate Bill No. 4 was not signed by the legislative officers and was not presented to the Governor before the expiration of the period of the legislative session or at any other time thereafter within the limitations stated in the Cunningham case, supra. This contention is well founded.
In State, ex rel. Landis, v. Thampson, 121 Fla. 561, *Page 611 164 So. 192, it was in effect adjudicated that under the legislative authority conferred by Section 1, Article III, of the Constitution, upon the Senate and House of Representatives, a legislative bill could not have been legally introduced in, or amended or passed by, either House of the Legislature, after twelve o'clock midnight of May 31st, 1935, at which time the sixty day period of a regular session of the Legislature expired by virtue of the limitation contained in Section 2, Article III, of the Constitution, that "regular sessions of the Legislature may extend to sixty days.
Without in any way receding from or qualifying, but reiterating the adjudication in State, ex rel. Landis, v. Thompson, 121 Fla. 561,  164 So. 280, as stated above, under Sections 1 and 2, Article III, of the Constitution, this court in State, ex rel.
Cunningham, v. Davis, 122 Fla. 700, 123 Fla. 41, 166 So. 289, 574, has in effect adjudged that the peremptory command of Section 17, Article III, of the Constitution, that every bill passed by the Legislature shall be signed by stated legislative officers, and that the absolute command of Section 28, Article III, of the Constitution, that every bill that may have been passed the Legislature shall, before becoming a law, be presented to the Governor, for his consideration, do not require the exercise of a law-making discretion, but the commanded duties areabsolute and are intended to secure the authentication by the legislative officers and the due presentation to the Governor, ofall bills passed by the Legislature, including all bills that may be passed shortly before the end of a legislative session as well as all bills passed earlier in the session, the Legislature having authority to pass bills at any time during the entire
period of a session; therefore where bills are duly passed by theLegislature during the fixed period of the session, but such due passage is too near the last hour *Page 612 
of the session for the bills to be enrolled and signed by the legislative officers and presented to the Governor before the end of the session period, such mandatorily required signing by the legislative officers and presentation to the Governor, of suchduly passed bills, may be done by the proper legislative officials in orderly and consecutive procedure even if the time needed to comply with the commanded absolute non-discretionary duties extends reasonably beyond the end of the session period, the commanded duties being absolute and applicable to all billsduly passed by the Legislature during the expressly limited period of the legislative session, and there being no express or necessarily implied limitation that such absolute duties shall be performed during the legislative session period.
This interpretation of Sections 17 and 28 of Article III of the Constitution, is not inconsistent with Section 2, Article III of the Constitution or with the adjudication in State, ex rel.
Landis, v. Thompson, 121 Fla. 561, 164 So. 192. Such interpretation cannot and does not prolong the legislative session after the end of the period fixed by the Constitution. Nor does it authorize any law-making function to be performedafter the end of the period of the legislative session as definitely fixed and limited by Section 2, Article III, of the Constitution. But such interpretation makes effective the intent of the absolute organic commands that all duly passed bills shall be signed by stated legislative officers and shall be presented to the Governor. Such mandatory organic requirements are designed to secure a definite official authentication of all bills that may be duly passed during the entire session period, and to insure the due presentation of all such duly passed bills to the Governor with promptness after the expressly required authentication. *Page 613 
A bill that is duly passed by the Legislature before the end of the session period cannot be reconsidered or amended after the expiration of the session period, for that would be the exercise of a discretionary law-making power after the end of the definitely limited session period. But a bill so duly passed will not become a law unless it is signed by the legislative officers and presented to the Governor within the reasonable limitations of time and procedure that are necessary to effectuate the intent of the organic command that all bills passed by the Legislature including bills duly passed near the end of the session period, shall be signed by designated legislative officers, and before becoming a law shall be presented to the Governor for his executive consideration.
Grounds of the motion to quash that are quoted in the statement, raise the question whether the allegations of the amended alternative writ are legally sufficient, as against the Executive record of the approval of the bill by the Governor on May 31st, 1935, to show that Senate Bill No. 4 was not signed by the legislative officers and was not presented to the Governor until after twelve o'clock midnight of May 31st, 1935. TheExecutive record of which the court takes judicial notice shows that Senate Bill No. 4 was approved and signed by the Governor and filed in the office of the Secretary of State on May 31, 1935; and such Executive record cannot be challenged in this case as it is made here.
As shown by the statement herein, the endorsements, signatures and dates upon Senate Bill No. 4, signed by the legislative officers and on file in the office of the Secretary of State, include the following:
"Approved this 31st day of May, A.D. 1935.
"David Sholtz, Governor. *Page 614 
"Filed in office of Secretary of State of the State of Florida this 31st day of May, A.D. 1935.
"R.A. Gray, Secretary of State.
By E.C."
In Amos v. Gunn, 84 Fla. 285, 94 So. 165, this Court said:
"An allegation in a bill of complaint attacking the validity of an Act of the Legislature that a certain document on file in the office of the Secretary of State purporting to be an official Act of the Legislature and purporting to be duly enrolled and signed by the presiding officers of the two Houses of the Legislature and their respective clerks and duly approved by the Governor, is not in fact an Act of the Legislature because it was never presented by that body to the Governor, nor signed by the presiding officers and clerks of the two Houses of the Legislature while that body was in session, is not susceptible of proof by parol evidence or other means aliunde the legislative journals or other public records in the office of the Governor or Secretary of State. And such allegation, standing alone, which does not also affirm the existence of a public record in the office of the Governor or Secretary of State which shows the alleged defects to exist is not admitted by demurrer to the bill of complaint.
"A document on file in the office of the Secretary of State, purporting to be an enrolled bill duly passed by the Legislature and duly signed by the presiding officers and clerks of the two Houses of the Legislature is prima facie a valid Act of the Legislature and may not be impeached by any evidence of less dignity than a public record of an official executive or legislative Act.
"A document on file in the office of the Secretary of State purporting to be an enrolled bill duly passed by the *Page 615 
Legislature and duly signed by the presiding officers and clerks of both Houses and duly approved by the Governor is a public record of an official act of the legislative and executive departments.
"The approval by the Governor of a bill purporting to have been duly passed by the Legislature and presented to him in conformity with the requirements of Section 28 of Article III of the Constitution, is equivalent to a certificate by the Governor that it came to his possession in due course. Such a document is a public record of a co-ordinate branch of the State Government and the judicial branch of the government has no power to adjudge it to have been made in a manner not in conformity with the rules and regulations of law, in the absence of a specific and unequivocal charge of fraud on the part of the officials concerned, or the existence of some public record of equal dignity to show the abuse of authority or violation of law by them." Amos v. Gunn, 84 Fla. 285, 94 So. 165.
"A demurrer does not admit allegations that are not well pleaded; among them being allegations of conclusions of law, allegations of conclusions of fact not sustained by facts alleged, allegations that are contradicted by the record in the case or by other records or matters of which the court takes judicial notice, and allegations that the law does not permit to be proven." Martin v. Dade Muck Land Co., 95 Fla. 530,116 So. 449.
The motion to quash has the effect of a demurrer to the amended alternative writ.
The Governor is not a party to this action and the Executive record made by the Governor's approval on May 31st, 1935, of Senate Bill No. 4, on file in the office of the Secretary of State, of which Executive record the court takes judicial notice, refutes the allegation of the amended *Page 616 
alternative writ that Senate Bill No. 4 was not presented to the Governor before twelve o'clock midnight on May 31st, 1935. The enrolled bill that is signed by the legislative officers could not have been approved by the Governor on May 31st, 1935, and filed in the office of the Secretary of State on May 31st, 1935, unless it had previously been duly signed and presented to the Governor. Amos v. Gunn, 84 Fla. 285, 94 So. 165.
It thus appears that the allegations of the amended alternative writ are not legally sufficient to show that Senate Bill No. 4, was not signed by the legislative officers and was not presented to the Governor until after twelve o'clock midnight of May 31st, 1935. The Executive record of the Governor's approval of Senate Bill No. 4 and of its filing in the office of the Secretary of State on May 31st, 1935, imports verity and is sufficient, as against the allegations of the amended alternative writ, to show that Senate Bill No. 4 was signed by the legislative officers and was presented to the Governor on May 31, 1935.
The alternative writ alleges that Senate Bill No. 4 was not signed by the legislative officers and was not presented to the Governor until after twelve o'clock midnight of May 31st, 1935. But the Executive record of the approval of Senate Bill No. 4 by the Governor, and of its filing in the office of the Secretary of State on May 31st, 1935, is not duly challenged here, since the Governor is not a party and no wrongdoing is suggested. Such Executive record sustains the Journal entries made by the respondents Davis and Starry, which entries state that Senate Bill No. 4 was enrolled and was signed by the legislative officers and was ordered to be presented to, and was presented to, the Governor all on May 31st, 1935. Such Executive record of approval of the bill is endorsed on Senate Bill No. 4 as it *Page 617 
is enrolled and signed by the legislative officers, thereby showing that the bill was so enrolled and signed and presented to the Governor before he approved and signed the bill, May 31st, 1935, and had it filed in the office of the Secretary of State, May 31st, 1935.
The endorsement on the enrolled bill signed by the President and Secretary of the Senate that Senate Bill No. 4 "passed the Senate this 24th day of May, 1935," has reference to the passage of the bill by the Senate by a recorded yea and nay vote of 38 to 0 on the third reading of the bill, May 24, 1935; not to the date on which the House amendments to the bill were concurred in by the Senate or to the date on which the bill was enrolled or when it was signed by such legislative officers. The word "this" is superfluous and may be disregarded. The endorsements by the Senate legislative officers on the enrolled bill, that the bill was passed by the Senate, May 24th, 1935, do not purport to show, even if they could legally show, that the bill was or was not amended by the House after it passed the Senate. The endorsements of the Senate legislative officers on the enrolled bill as to the date of the passage of the bill do not purport to contradict, and are not inconsistent with, the Journal entries showing amendments by the House to the bill after its passage by the Senate on May 24th, 1935. Amendments may be made to a bill after it has passed either House of the Legislature. Section 14, Article III, Constitution. State v. Dillon, 42 Fla. 95, 28 So. 781. The House Jorunal shows that Senate Bill No. 4 was passed by the House by a yea and nay vote of 75 to 3 on May 30th, 1935, which accords with the endorsements of the Speaker and Clerk of the House on the enrolled bill.
The Journals state that the legislative bodies severally adjourned sine die at noon on May 31st, 1935; but as the *Page 618 
Legislature could legally have remained in session until twelve o'clock midnight May 31st, 1935, the Journal entries stating that each House of the Legislature adjourned sine die at twelve o'clock noon on May 31st, 1935, cannot invalidate Senate Bill No. 4, since it appears by the enrolled Senate Bill No. 4, that it was signed by the legislative officers and that it was approved by the Governor May 31st, 1935, and that it was filed in the office of the Secretary of State, May 31st, 1935, the legislative Journals showing without question that Senate Bill No. 4 was duly passed by both Houses of the Legislature.
Senate Bill No. 4, Chapter 17085, Acts of 1935, having been duly passed by each House of the Legislature, as shown by the legislative Journals not here questioned, and the enrolled bill signed by the legislative officers having been approved by the Governor, May 31st, 1935, as shown by the Executive record, it must be concluded on this record that Senate Bill No. 4 was signed by the legislative officers and presented to the Governor before he approved it. This being so, the bill became a valid enactment upon its approval by the Governor. It repealed the statute under which the relator here, Hon. Uly O. Thompson, claims to hold his office as Circuit Judge. State, ex rel., v. Bird and Viney, 120 Fla. 780, 163 So. 248. The relator therefore is not shown to have a justiciable interest in the correctness of the legislative Journals here involved. State, ex rel. Thompson, v. Davis, 122 Fla. 425, 165 So. 379.
In Amos v. Gunn, 84 Fla. 285, 94 So. 165, it is alleged: "that the said alleged statute * * * was never signed in the respective Houses by the Speaker of the House of Representatives and the Clerk thereof and by the President of the Senate, and the Secretary thereof, or by any of them"; that the regular session of the Legislature for the year 1921 *Page 619 
was adjourned sine die on the 3rd day of June, A.D. 1921; that "complainant is informed and believes and so alleges that after said Legislature had adjourned as aforesaid, that on Saturday, the 4th day of June, A.D. 1921" the Chief Clerk of said House of Representatives "found in his desk what appeared to be an engrossed bill"; "that said bill had not been enrolled, and was not signed by the Speaker or presiding officer of the House of Representatives, and was not signed by the President or presiding officer of the Senate, or the Secretary of the Senate;" that the Clerk of the House of Representatives "had said engrossed bill copied by someone in the form in which bills are usually enrolled in the Legislature."
It is also alleged that such bill was signed by the President and Secretary of the Senate and by the Speaker and Clerk of the House of Representatives after the Legislature had adjourned sinedie on June 3rd, 1921. It is also alleged that after the enrolled bill was signed, the Chief Clerk of the House of Representatives "then took the same to the Governor."
The enrolled bill in the Amos-Gunn case showed it was approved by the Governor June 10, 1921. The bill of complaint prayed that the enforcement of the statute be enjoined on the ground that it was not a valid law. A general demurrer of the bill of complaint was overruled. On appeal this court reversed the order overruling the demurrer.
The opinion of the court contains the following: "The Governor has no power to approve a document as a bill which has passed the Legislature, unless it has been presented to him by that body with the signatures thereon of the presiding officers and clerks of the two Houses, yet he approved this bill and transmitted it to the Secretary of *Page 620 
State. It follows, therefore, that his signature attached to such bill in approval is equivalent to a certificate by him under oath that it reached his hand in due course. It is, therefore, a public record of a co-ordinate branch of the state government, and the judicial branch has no power to adjudge it to have been made in a manner not in conformity with the rules and regulations of law in the absence of a specific and unequivocal charge of fraud on the part of the officials concerned, or the existence of some public record of equal dignity to show the abuse of authority or violation of law by them or the forgery of their signatures."
"The power of the Governor to certify to the approval of a law enacted by the Legislature and presented to him for consideration, is one of the trusts of the Constitution. That he has done so in this case the record shows. And unless it appears by an executive record of equal dignity that his approval was an error or mistake the law must stand so far as the first attack made upon it is concerned.
"The signature of the Governor to the bill is the record of an executive act in which the executive acted in a legislative capacity, says this court in State v. Deal, 24 Fla. 293, 4 South. Rep. 899, and Advisory Opinion, 23 Fla. 297, 6 South. Rep. 925. That record insofar as it relates to the Governor's power or authority to make it, is prima facie valid and imports verity and is unimpeachable except by an executive record of equal dignity. In announcing this doctrine we apply by analogy the Journal Entry rule, that is to say, as an enrolled bill in the Secretary of State's office, being the record of an official act of the Legislature, may be impeached only by the legislative Journals, so the record of the executive official act may be impeached only by the legislative Journals, so the record of the executive *Page 621 
official act may be impeached only by an executive record of equal dignity."
In the Amos-Gunn case there was no attempt to directly impeach the legislative or the executive record as to the signing, presentation and executive approval of the Act. The Act in that case was approved by the Governor June 10, 1921. The Legislature adjourned June 3, 1921.
In this case the legislative record of the signing and of the presentation to the Governor of the bill is challenged, but the executive record of the approval of the bill by the Governor is not challenged. The executive record shows that the enrolled bill was approved by the Governor and filed in the office of the Secretary of State on May 31, 1935. The sixty day period for a regular session of the Legislature of 1935 expired at midnight, May 31, 1935.
In State, ex rel. Cunningham, v. Davis, et al., 123 Fla. 41,166 So. 289, in a direct proceeding impeaching the legislative Journals in stated particulars, this court adjudged that the "Implied powers of the Legislature are as potent as expressly conferred powers. The express declaration of the power of the Legislature to cause any regular session to `extend to sixty days' in accordance with Section 2 of Article III of the Constitution, ex necessitate implies its right to exercise its prerogative lawmaking functions as a Legislature up until the very moment of its constitutional prerogation. This in turn implies that under Sections 12, 17 and 28 of Article III of the Constitution, the 1935 Legislature was entitled to remain in session on June 1, 1935, undissolved as a parliamentary body adjourned sine die, when it found such holding over and continuation of its sittings to be indispensable to enable it to comply with the express commands of Section 12, 17 and 28 of Article III as to Acts it had already constitutionally passed, but which had not *Page 622 
been duly authenticated as such and presented to the Governor, during the sixty days' period prescribed by Section 2 of Article III."
This case directly challenges particular entries in the Legislative Journals for May 31, 1935, the last day of the regular session of the Legislature in 1935. It is alleged in the amended alternative writ of mandamus:
That the "respondents have * * * included" in the Journal entries "the false statements that * * * said alleged Senate Bill No. 4 was * * * enrolled and signed by the respective officers of the House and Senate and presented to and approved by the Governor on May 31st, 1935. * * * "That said alleged Chapter 17085 was not, in fact, engrossed, enrolled, signed, presented, and approved, as it purports to be, on May 31st, 1935, but, on the contrary, the said alleged Act was not engrossed, was not enrolled, was not signed by the President of the Senate of the State of Florida and the said Secretary of the said Senate, was not signed by the Speaker of the House of Representatives of the State of Florida and was not signed by the said Chief Clerk of the House of Representatives of the State of Florida, and was not presented to the Governor before twelve o'clock midnight on May 31st, 1935, but the same was so signed and presented after nine o'clock A.M., on Saturday, June 1st, 1935."
In the last above quoted paragraph it is alleged that the Act was not "approved as it purports to be, on May 31, 1935"; but the word "approved" is not included in the subsequent allegations in the same sentence and paragraph.
The approval of the bill by the Governor before the expiration of the sixty day limitation of the legislative session, was not essential to the validity of the Act, because the Act would become a law if the Governor did not veto it *Page 623 
within ten days after the final adjournment of the Legislature. Section 28, Article III, Constitution. But in this case the executive record of the approval of the bill by the Governor on May 31st, 1935, is sufficient to withstand the allegation that the bill was not enrolled, signed or presented to the Governor before midnight of May 31, 1935, "but the same was so signed and presented after nine o'clock A.M., on Saturday, June 1st, 1935."
Similar allegations in Amos v. Gunn were overcome by an executive record showing the bill in that case was approved by the Governor on June 10, 1921, seven days after the expiration of the sixty days' session and the final adjournment of the Legislature on June 3, 1921.
The enrolled bill signed by the President and Secretary of the Senate and by the Speaker and Clerk of the House of Representatives, shows it was approved by the Governor May 31, 1935; and that executive record is not duly challenged here. If the enrolled bill was approved and signed by the Governor May 31, 1935, it must have been duly signed and presented to the Governor prior to his official approval of the bill on May 31, 1935, when the Legislature could have been in regular session. In the Amos-Gunn case the Legislature adjourned sine die on June 3rd, 1921, and the litigated Act was approved by the Governor June 10, 1921. In this case the session term ended at midnight May 31, 1935, and the challenged Act was approved on May 31, 1935, as shown by the enrolled bill, and the executive record of approval is not challenged here. As the executive record of the approval of the bill by the Governor on May 31, 1935, is not impeached, the allegation that the bill was signed and presented to the Governor after nine o'clock A.M., on Saturday, June 1, 1935, is insufficient *Page 624 
and the alternative writ should be quashed with leave to amend.
It is so ordered.
TERRELL, BUFORD, and DAVIS, J.J., concur.
ELLIS, P.J., and BROWN, J., dissent.